FILED IN                                                         PD-0599-15
COURT OF CRIMINALAPPEALS                                    COURTOF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
       December 11 2015                                   Transmitted 12/10/2015 3:48:48 PM
                                                            Accepted 12/11/2015 8:51:48 AM
     ABELACOSTA, CLERK         PD-0599-15                                   ^^CLERK
MARK TWAIN SIMPSON                 §         IN THE TEXAS
                                   §
v.                                 §         COURT OF
                                   §
THE STATE OF TEXAS                 §         CRIMINAL APPEALS


                   PETITIONER'S MOTION FOR LEAVE
                     OF COURT TO FILE REPLY BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:


        NOW COMES Petitioner-Appellee Mark Twain Simpson, and

submits this motion for leave of court to file a reply brief. In support

thereof, Simpson would show the following:

                                       I.


        Simpson filed a brief in the above-listed matter in this Court on

November 9, 2015. On December 9, 2015, the State filed its response.

                                       II.


        The State's brief does not address the issue raised in Simpson

brief. Instead, the State again attempts to re-litigate the issue already

properly decided by the trial court. Simpson's reply brief both clarifies

this for this Court and explains why the State's failure to address the
issue raised in Simpson's brief reveals its merit.

     Accordingly, Appellant prays that this motion for leave of court to

file reply brief be granted.

                                  Respectfully submitted,


                                        /s/ Bruce Anton
                                   Bruce Anton
                                   Bar Card No. 01274700
                                  ba@sualaw.com

                                        /s/ Brett Ordiway
                                   Brett Ordiway
                                   Bar Card No. 24079086
                                  bordiway@sualaw.com

                                   Sorrels, Udashen & Anton
                                   2311 Cedar Springs Road
                                   Suite 250
                                   Dallas, Texas 75201
                                   (214)-468-8100 (office)
                                   (214)-468-8104 (fax)

                                  Attorneys for Petitioner-Appellee
                        Certificate of Service


      I, the undersigned, hereby certify that a true and correct copy of
the foregoing Appellant's Motion for Leave of Court to File Reply Brief
was electronically served to the Dallas County District Attorney's Office
and the State Prosecuting Attorney on December 10, 2015.


                                       /s/ Bruce Anton
                                 Bruce Anton
                                 Bar Card No. 01274700
                                 ba@sualaw.com